COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Gerald Allan Hayes v. The State of Texas

Appellate case number:      01-09-00437-CR

Trial court case number:    1198372

Trial court:                351st District Court of Harris County

Date motion filed:          December 23, 2014

Party filing motion:        Appellant, Gerald Allan Hayes


       It is ordered that the motion for rehearing is denied.


Judge’s signature: /s/ Sherry Radack
                     Acting individually      Acting for the Court

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Date: January 8, 2015